Case 20-01971-5-DMW         Doc 30 Filed 04/01/21 Entered 04/01/21 16:19:27              Page 1 of 1



 SO ORDERED.

 SIGNED this 1 day of April, 2021.




                                                                ____________________________________
                                                                David M. Warren
                                                                United States Bankruptcy Judge
______________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

 IN RE:

 JESSIE RUTH MCKOY,                                          CASE NO. 20-01971-5-DMW
                                                             CHAPTER 13
        DEBTOR

                INTERIM CONSENT ORDER CONTINUING HEARING ON
                    CHAPTER 13 TRUSTEE’S MOTION TO DISMISS

        THIS CAUSE comes before the Court on the Chapter 13 Trustee’s Motion to Dismiss
 (Doc 27) and the Debtor’s Response (Doc 28). This matter was scheduled and noticed for hearing
 on March 24, 2021, and the Chapter 13 Trustee and Debtor agree to the entry of this Interim Order
 according to the following terms:

         NOW THEREFORE, IT IS ORDERED that in addition to the payments totaling $531.00
 that posted on March 17, 2021, the Debtor shall remit a specific payment of $531.00 to the Chapter
 13 Trustee on or before March 31, 2021. Should the Chapter 13 Trustee not receive the payment
 on or before March 31, 2021 or should the payment not be honored by the bank in any way, this
 case may be dismissed upon the Chapter 13 Trustee’s notification to the Court, without further
 notice or hearing; and the Chapter 13 Trustee’s Motion to Dismiss is reset for hearing on April 14,
 2021, at 9:30 AM at 300 Fayetteville Street, 3rd floor Courtroom, Raleigh, NC 27601, subject to
 the conditions set forth herein.

          IN CONSENT:

        /s/ Travis Sasser                             /s/ John F. Logan, Trustee
        Travis Sasser, State Bar No. 26707            John F. Logan, State Bar No. 12473
        Attorney for Debtor                           Chapter 13 Trustee
        2000 Regency Parkway, Suite 230               P.O. Box 61039
        Cary, NC 27518                                Raleigh, NC 27661
        919-319-7400 (ph)                             919-876-1355 (ph)
        travis@sasserbankruptcy.com                   mburnett@ralch13.com

                                         End of Document
